Plantronics, Inc. Executive Incentive Plan The purpose of the Plantronics, Inc. Executive Incentive Plan (“EIP” or the “Plan”) is to focus participants on achieving company-wide financial performance goals as well as product group, segment, or functional objectives and individual performance goals by providing the opportunity to receive quarterly and annual cash payments based on performance. Administration The EIP will be administered by the Compensation Committee of the Board of Directors for the CEO and certain of his direct reports and other selected participants (“Participants”). An Administrative Committee designated by the Compensation Committee will administer the EIP for all other employees in the plan.The Administrative Committee will initially include the CEO and CFO of Plantronics.The Administrative Committee is authorized to interpret the Plan and to adopt such rules and regulations as it may from time to time deem necessary for the effective operation of the Plan.Any determination, interpretation, construction or other action made or taken pursuant to the provisions of the Plan by or on behalf of the Compensation Committee shall be final, conclusive and binding.The Administrative Committee shall approve all matters concerning eligibility of other employees.Amendment or termination of the Plan and all matters concerning eligibility ofParticipants shall require the approval of the Compensation Committee. Participation Participants for the EIP will be approved by the Compensation Committee. Participants shall be documented on Schedule A to this EIP.Schedule A will be reviewed and edited as appropriate at least annually by the Compensation Committee. The Compensation Committee will select Plan participants based on specific criteria, including: employees who can have a significant impact on business performance and shareholder value creation through their actions or decisions; employees with consistent outstanding performance and contributions to the Company; and reference to competitive market pay practices.The Administrative Committee will notify those deemed participants in the plan upon final determination of eligibility.The Compensation Committee reserves the right to remove any Plan participant from the Plan at any time.Plan participation in one year does not guarantee participation in subsequent years. Highlights and Overview of the Plan The highlights of the Plan are as follows: · Each participant will be assigned a target award opportunity (as a % of base salary) · A portion of this award opportunity (currently one-half) will be tied to achieving Annual Corporate Financial Performance and be paid annually · The remaining portion of the award opportunity (currently one-half) will be tied to achieving Product Group/Segment or Functional Goals and will be paid quarterly · The actual award earned for each quarter will be determined as soon as practical after the end of each fiscal quarter and will range between zero and one times (0x – 1x) the opportunity for the portion of the plan tied to Product Group/Segment or Functional Goals · The actual award earned for the annual portion will be determined as soon as practical after the end of each fiscal year and will range between zero and two times (0x – 2x) the opportunity for the portion of the plan tied to Annual Corporate Financial Performance, as follows (shown for FY 2008, subject to adjustment in future years): Performance Factor Weight Payout Range Payout Frequency Annual Corporate Financial Performance (Includes AEG and Clarity) 50% 0%-200% Annual Product Group/Segment or Functional Goals 50% 0%-100% Quarterly Note: Payouts on the quarterly incentives will be capped if the Annual Corporate Financial Performance is below target. So, for example, an individual might earn the following award of $21,500 if corporate performance is greater than the individual portion linked to Product Group/Segment or Functional Goals: Target award: Salary $100,000 x Target award 20% Target Award Value $20,000 Actual award earned: Product Group Portion $10,000 x Avg. Results (paid quarterly) 95% Award Earned (full-year) $9,500 Corporate Portion $10,000 x Final Results (paid annually) 120% Award Earned $12,000 However, if corporate performance is less than the individual portion, the final result will be adjusted so that the total amount earned is no higher than as if the entire plan were tied to corporate performance alone: Actual award: Product Group Portion $10,000 x Avg. Results (paid quarterly) 95% Award Earned $9,500 Corporate Portion $10,000 x Final Results (paid annually) 80% Award Earned $8,000 - $1,500 $6,500 Note that the total payout is $16,000, or 80% of the total award opportunity for the year. Specific Plan Mechanics Opportunity levels The Compensation Committee shall determine appropriate total target award opportunities for the CEO and Participants.The Administrative Committee shall determine appropriate total target award opportunities for all other employees in the Plan.Opportunity levels are determined individually for each participant and are communicated to each participant separately. The total target award opportunity will be expressed as a percentage of Base Salary.Base Salary will be calculated as a participant’s regular wages earned during the fiscal year, before any deferrals (such as deferrals into the 401(k) plan).The minimum payable will be zero based on significant underperformance across all measurement dimensions, and the maximum payable will be 1x for the portion tied to Quarterly Product Group/Segment or Functional Goals and 2x for the portion tied to Annual Corporate Financial Performance. Performance Measures and Goals Specific financial and operational performance measures shall be defined for each participant.The Compensation Committee will be responsible for approving performance objectives for the Annual Corporate Financial Performance portion of the plan for all participants.The objectives will be based on the Company’s strategic operating plan, prior year performance, and external market expectations for performance, among other factors which may be considered by the Compensation Committee, in its discretion. The Administrative Committee shall determine appropriate performance objectives for Product Group/Segment or Functional Goals, including individual MBOs, for participants in the Plan, with the Compensation Committee to approve the same for the CEO and Participants.Examples of performance objectives that might be included in this portion of the plan include: · Operating Income · Working capital efficiency metrics · Market share · Individual MBOs All approvals for all performance measures and goals will be made within ninety (90) days after the beginning of the fiscal year. See Appendix A for the current Annual Corporate Financial Performance objectives and the measures to be included for each Product Group/Segment or Functional Goals.Specific performance targets for the Product Group/Segment or Functional Goals will be communicated to each individual separately. Calculation of Awards The Compensation Committee will determine quarterly and annual awards earned for the CEO, and annual awards for all other Participants. The Administrative Committee will determine the quarterly awards for all other Participants, and the Administrative Committee will determine awards earned for all other employees.Awards earned will be based on actual performance relative to pre-established performance goals. Performance against Product Group/Segment or Functional Goals will be determined quarterly.Up to ¼ the total annual opportunity for this portion (currently ½of the total target award opportunity for each individual) may be earned each quarter. Performance against Annual Corporate Financial Performance objectives will be determined annually.The Compensation Committee will establish minimum performance goals for each performance measure, which will earn 0.5x of the target award opportunity assigned to that measure, target performance goals, which will earn 1.0x of the target opportunity, and maximum goals, which will earn 2.0x the target award opportunity for that measure.Performance below the minimum goal will result in zero payout for that measure.Performance between discrete performance levels will be interpolated on a straight line basis. To the extent that more than one measure is used for the Annual Corporate Financial Performance portion of the plan, each measure will be assigned a specific weight and the final performance calculation will be determined as a weighted-average of the payouts earned for each goal.For example: Measure Weight Payout Earned (Illustrative) Weighted Payout GAAP EPS 75% 120% 90% Asset Utilization 25% 80% 20% Total Payout Earned (as a % of target award value for this portion of the plan) 110% Year-End True-Up for Corporate Performance If the weighted-average payout calculated against all Annual Corporate Financial Performance objectives is less than the average quarterly payout earned for an individual participant on his or her Product Group/Segment or Functional Goals, then the final annual payout – including the annual payment on the Annual Corporate Financial Performance portion of the plan and the last quarterly payment on the Product Group/Segment or Functional Goals portion of the plan
